DISMISS; and Opinion Filed August 19, 2019.




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00219-CV

                                 HECTOR SILVA, Appellant
                                          V.
                             NATALIE MORGAN GARZA, Appellee

                        On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. CV19-00057-V

                               MEMORANDUM OPINION
                             Before Justices Myers, Molberg, and Carlyle
                                     Opinion by Justice Molberg
          Appellant’s brief in this case is overdue. By postcard dated June 14, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor has he corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                     /Ken Molberg/
190219F.P05                                          KEN MOLBERG
                                                     JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 HECTOR SILVA, Appellant                           On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00219-CV        V.                      Trial Court Cause No. CV19-00057-V.
                                                   Opinion delivered by Justice Molberg,
 NATALIE MORGAN GARZA, Appellee                    Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that Natalie Morgan Garza recover her costs, if any, of this appeal from
Hector Silva.


Judgment entered this 19th day of August, 2019.




                                             –2–